Title: To George Washington from Colonel Oliver Spencer, 18 February 1777
From: Spencer, Oliver
To: Washington, George



May it please your Excellency
Elizth Town Feb: 18th 1777

Notwithstanding Capt. Lyon has resigned as a Capt. in Coll Lee’s Regiment, I Do not think it was altogether, from his being Disapointed of some Expected Preferment in Some others, but, the Improbability of Col. Lee’s Regt being filled. Capt. Lyon has a fondness to the Service and I beleive would Accept of a Company in my Regt if your Excellency Approves of it, an answer will much Oblige your Excellencys Most Obedt Hble Servt

Oliver Spencer

